Case 1:21-cv-00169-ACK-WRP Document 1 Filed 04/01/21 Page 1 of 7          PageID #: 1




GOODSILL ANDERSON QUINN & STIFEL
A LIMITED LIABILITY LAW PARTNERSHIP LLP

STACY Y. MA                               10537-0
    sma@goodsill.com
ANDREW K. RECKTENWALD                     10223-0
    arecktenwald@goodsill.com
THOMAS J. HUGHES                          11059-0
    thughes@goodsill.com
First Hawaiian Center, Suite 1600
999 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 547-5600
Facsimile: (808) 547-5880

Attorneys for Defendant
90210 MANAGEMENT COMPANY, LLC


                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII


JAMES R. IRWIN; SHELLI IRWIN,                       CV

                       Plaintiffs,                  DEFENDANT 90210 MANAGEMENT
                                                    COMPANY, LLC’S NOTICE OF
            vs.                                     REMOVAL; EXHIBITS “A” AND “B”;
                                                    CERTIFICATE OF SERVICE
90210 MANAGEMENT COMPANY, LLC;
JANE DOE 1; DOE CORPORATIONS 1-5;
DOE ENTITIES 1-5; JOHN DOES 1-10; JANE
DOES 2-10,

                       Defendants.


                   DEFENDANT 90210 MANAGEMENT COMPANY, LLC’S
                               NOTICE OF REMOVAL

TO:               THE UNITED STATES DISTRICT COURT FOR THE
                  DISTRICT OF HAWAII




8228265.1
Case 1:21-cv-00169-ACK-WRP Document 1 Filed 04/01/21 Page 2 of 7                       PageID #: 2




               Defendant 90210 MANAGEMENT COMPANY, LLC (“Defendant”) hereby

submits this Notice of Removal (“Notice”), petitioning the United States District Court for the

District of Hawaii for removal of the above-captioned action, Civil No. 2CCV-XX-XXXXXXX, from

the Circuit Court of the Second Circuit, State of Hawaii, pursuant to 28 U.S.C. §§ 1332

(diversity of citizenship), 1441, and 1446, and submits a short and plain statement of the grounds

for removal, as follows:

A.     Introduction

               1.      On May 4, 2020, Plaintiffs JAMES R. IRWIN and SHELLI IRWIN

(“Plaintiffs”) filed a Complaint in the Circuit Court of the Second Circuit, State of Hawaii (Civil

No. 2CCV-XX-XXXXXXX) against Defendants BRE Iconic GWR Owner LLC dba Grand Wailea,

Waldorf=Astoria Management LLC, Jane Doe 1, Doe Corporations 1-5, Doe Entities 1-5, John

Does 1-10, and Jane Does 2-10, alleging personal injuries and damages resulting from a trip and

fall incident that allegedly occurred on May 6, 2018 at Grand Wailea Resort Hotel & Spa,

located at 3850 Wailea Alanui Drive, Wailea, Hawaii 96753 (“Grand Wailea Resort”). Attached

hereto as Exhibit “A” is a true and correct copy of the Complaint.

               2.      Pursuant to the Stipulation and Agreement of Parties to Dismiss Without

Prejudice Certain Defendants and Substitute in 90210 Management Company, LLC, filed in the

Circuit Court of the Second Circuit, State of Hawaii on February 3, 2021, approved on March 31,

2021, and attached hereto as Exhibit “B,” 90210 Management Company, LLC was substituted in

as a defendant in place of BRE Iconic GWR Owner LLC and Waldorf=Astoria Management

LLC, which are no longer parties to this action.

               3.      Plaintiffs allege that, on May 6, 2018, “as Mr. Irwin started down the steps

of” “a pedestrian bridge that spanned a water feature” while “walking back to his guest room”




                                                   2
Case 1:21-cv-00169-ACK-WRP Document 1 Filed 04/01/21 Page 3 of 7                             PageID #: 3




“after having dinner at a restaurant” at Grand Wailea Resort, “he encountered low light

conditions coupled with a stair tread that lacked dimensional uniformity causing Mr. Irwin to fall

and suffer serious injury.” Exh. A ¶ 11. Per the Complaint, Mr. Irwin’s fall caused “severe

injuries[,]” which in caused Mr. Irwin and his business to “suffer[] significant loss of income,

earnings and revenue,” caused him to “incur[] reasonable and necessary medical expenses” and

additional special and general damages, and caused Mrs. Irwin to incur loss of consortium. Exh.

A ¶¶ 13, 32-36.

B.        Diversity of Citizenship

                 4.     Based upon information and belief, Plaintiffs are domiciled in Oregon.

Plaintiffs allege in their Complaint that, “[a]t all times relevant herein, Plaintiffs . . . were

residents of the State of Oregon[.]” Exh. A ¶ 2.

                 5.     Defendant is a Delaware limited liability company (“LLC”) whose sole

member is Hilton Illinois Holdings LLC. Hilton Illinois Holdings LLC is a Delaware LLC

whose sole member is Hilton Holdings, LLC. Hilton Holdings, LLC is a Delaware LLC whose

sole member is Hilton Domestic Operating Company Inc. Hilton Domestic Operating Company

Inc. is a Delaware corporation with its principal place of business in Virginia. Defendant is

therefore deemed a citizen of Delaware and Virginia for purposes of 28 U.S.C. § 1332(a)(1). See

Michaels v. Longs Drug Stores Cal., LLC, No. 14-00396 ACK-KSC, 2014 WL 5488434, at *2

(D. Haw. Oct. 8, 2014) (“LLCs are citizens ‘of every state of which its owners/members are

citizens.’”) (quoting Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

2006)).

                 6.     All other defendants, i.e. Jane Doe 1, Doe Corporations 1-5, Doe Entities

1-5, John Does 1-10, and Jane Does 2-10, are fictitiously named. The citizenship of defendants




                                                    3
Case 1:21-cv-00169-ACK-WRP Document 1 Filed 04/01/21 Page 4 of 7                        PageID #: 4




sued under fictitious names shall be disregarded in determining whether an action is removable

under 28 U.S.C. § 1332(a). 28 U.S.C. § 1441(b)(1).

C.       The Amount in Controversy is Satisfied

               7.      Based on the allegations in the Complaint, it is facially apparent that the

alleged amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs. This Court “may consider whether it is ‘facially apparent’ from the complaint that the

jurisdictional amount is in controversy” or “may consider facts in the removal petition[.]” Singer

v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997).

               8.      Accordingly, this Court has original jurisdiction of this action under 28

U.S.C. § 1332(a), and this action is one which may be removed to this Court by Defendant

pursuant to 28 U.S.C. §§ 1441(a) and 1446, given that the action is between citizens of different

states and the amount in controversy exceeds $75,000, exclusive of interests and costs.

D.       Process and Pleadings

               9.      Plaintiffs have not yet served the Complaint on Defendant. Accordingly,

this Notice is timely filed within thirty days of Plaintiffs’ service of the Complaint on Defendant.

28 U.S.C. § 1446(b)(1).

               10.     The United States District Court for the District of Hawaii “embrac[es] the

place where [the State court] action is now pending,” and therefore is the proper District Court to

which this case should be removed pursuant to 28 U.S.C. § 1441(a).

               11.     By removing this action, Defendant does not waive any defenses available

to it.

               12.     By removing this action, Defendant does not admit any of the allegations

in Plaintiffs’ Complaint.




                                                 4
Case 1:21-cv-00169-ACK-WRP Document 1 Filed 04/01/21 Page 5 of 7                       PageID #: 5




               13.     This short and plain statement of the grounds for removal is signed

pursuant to Rule 11 of the Federal Rules of Civil Procedure.

               WHEREFORE, Defendant prays that the above-entitled action be removed from

the Circuit Court of the Second Circuit, State of Hawaii, to the United States District Court for

the District of Hawaii, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

               DATED: Honolulu, Hawaii, April 1, 2021.




                                      /s/ Thomas J. Hughes
                                      STACY Y. MA
                                      ANDREW K. RECKTENWALD
                                      THOMAS J. HUGHES

                                      Attorneys for Defendant
                                      90210 MANAGEMENT COMPANY, LLC




                                                 5
Case 1:21-cv-00169-ACK-WRP Document 1 Filed 04/01/21 Page 6 of 7                         PageID #: 6




                           IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF HAWAII


JAMES R. IRWIN; SHELLI IRWIN,                           CV

                         Plaintiffs,                    CERTIFICATE OF SERVICE

            vs.

90210 MANAGEMENT COMPANY, LLC;
JANE DOE 1; DOE CORPORATIONS 1-5;
DOE ENTITIES 1-5; JOHN DOES 1-10; JANE
DOES 2-10,

                         Defendants.


                                   CERTIFICATE OF SERVICE

                  The undersigned hereby certifies that a true and correct copy of the foregoing

document was duly served on the following parties on the date noted below:

                  Served via U.S. Mail

                  Matson Kelley, Esq.                  matson@kelleyandwilkins.com
                  Alex Wilkins, Esq.                   alex@maulaw.net
                  Kelley & Wilkins, LLC
                  Wailuku Executive Center
                  24 N. Church Street, Suite 312
                  Wailuku, Hawaii 96793

                  Attorneys for Plaintiffs
                  JAMES R. IRWIN
                  SHELLI IRWIN




8228265.1
Case 1:21-cv-00169-ACK-WRP Document 1 Filed 04/01/21 Page 7 of 7   PageID #: 7




            DATED: Honolulu, Hawaii, April 1, 2021.


                                 /s/ Thomas J. Hughes
                                 STACY Y. MA
                                 ANDREW K. RECKTENWALD
                                 THOMAS J. HUGHES

                                 Attorneys for Defendant
                                 90210 MANAGEMENT COMPANY, LLC




                                         2
